Citation Nr: 1043747	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin






INTRODUCTION

The Veteran had several periods of either active duty (special 
work) or active duty for training, including from October 22, 
1972 to February 21, 1973, from February 25, 1991 to October 9, 
1991, from April 1, 1994 to June 4, 1994, from June 18, 1994 to 
July 8, 1995, from July 22, 1995 to February 25, 1996, from March 
25, 1996 to September 25, 1996 and from September 15, 1997 to 
September 30, 2004, as well as other periods of unverified 
reserve service.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO), which, in pertient part, granted service connection for 
GERD and assigned a noncompensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims folder, the Board has 
determined that additional evidentiary development is necessary, 
prior to the adjudication of the Veteran's present claim.

The Veteran presently seeks an initial compensable rating for 
service connected GERD.  On his February 2007 Appeal to the Board 
of Veterans' Appeals (VA Form 9), the Veteran indicated that his 
service connected GERD had increased in severity since his August 
2005 VA examination.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the Board finds that this examination 
does not reflect the current severity of the Veteran's disability 
and that he must be afforded another VA examination, with respect 
to his GERD, to ascertain the current nature and severity of the 
disorder.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Further, the record suggests VA did not make sufficient efforts 
to obtain records relevant to the Veteran's increased rating 
claim.  On his February 2007 VA Form 9, the Veteran also reported 
that his service connected GERD required "additional medical 
treatment," and notified VA of "new medical evidence in support 
of [his] appeal."  Nonetheless, the only medical evidence of 
record, dated after the Veteran's September 2004 separation, are 
July 2005 and August 2005 VA examinations.  As these outstanding 
treatment records may assist the Veteran substantiate his claim, 
VA should make necessary attempts to obtain these records.  
38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, to 
ascertain the medical facility(ies), and 
provider(s), at which he received treatment 
related to gastroesophageal reflux disease 
(GERD), from August 2005 to the present, as 
well as the approximate month and year of any 
such treatment, to include the treatments 
referenced on his February 2007 Appeal to the 
Board of Veterans' Appeals (VA Form 9).  
Utilizing the information provided by the 
Veteran, the AMC/RO should undertake all 
appropriate efforts to attempt to obtain 
copies of these records.  All development 
efforts should be in writing and 
associated with the claims folder.

2.  After the aforementioned development 
has been completed and any obtained 
treatment records, and/or negative 
response(s), associated with the claims 
folder, the Veteran should be scheduled for 
a VA examination related to his GERD, to 
ascertain the current severity of this 
disorder.  All indicated tests or studies 
should be accomplished.  All symptoms 
attributed to the condition should be 
identified, with it particularly noted 
whether pain, vomiting, epigastric distress 
with dysphagia, pyrosis and regurgitation are 
present or absent.  The claims folder must 
be made available to and reviewed by the 
examiner, such review must be noted in 
the examination report.  

3.  After the aforementioned development 
efforts have been completed, the AMC/RO 
should consider the additional evidence 
associated with the file, since the issuance 
of the January 2007 Statement of the Case 
(SOC), undertake any additional development, 
as may be deemed warranted, and readjudicate 
the claim.  

4.  If the foregoing action does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


